Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 April 1808
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear Sir 
                     
                     Washington Apr. 28. 08.
                  
                  I wrote you last on the 14th. of July; since which I have recieved your several favors of July 8. Aug. 11. Sep. 10. Dec. 5. & Jan. 11. this last has been a sincere affliction to me. my knolege of the extraordinary worth of our deceased friend, her amiable & excellent character, her value to yourself, your family & friends, and the void it would make at the house of La Grange, sufficiently apprise me of the immensity of this loss. but on this subject I will say no more; for experience in the same school has taught me that time & silence are the only medecines.
                  I will now proceed to your affairs. I mentioned in a former letter that mr Gallatin had compromised the claims of the city of New Orleans by a line to be run 600. yards from the outer lines of the town. so that what was beyond that became open to your location, & left it clear of dispute. I have not yet learned what location of the residue has been made by mr Duplantier. thro’ an indirect channel I know that on the 13th. of November last he located 10,000. acres, and that on the 15th. of March the surveyor had finished surveying 9000. acres of them. where they lie particularly I do not know, but as mr Duplantier had the first choice they must be good & well situated. the moment the surveys are brought here, I will sign the grants, which in the mean time are as secure as if already signed. I am sorry to learn that your necessities are so pressing as to induce you to propose a sale of them at this time. if I am not decieved in my anticipations of the rise in value of property near N. Orleans, they will double in value three times within 10. or 12. years, that is to say that 12. years hence they will be worth eight times what they now are. how desirable then, my dear friend must it be for the future welfare of yourself and family, that the necessity of selling could be postponed for that term. the paiment of interest is a mere nothing in comparison of the rise in value. a dozen years hence the sale of ⅛ will pay as much as that of the whole now. and should it be insisted that the paiment of interest be annually made, this may be done by an annual sale of a few lots adjacent to the city of N. Orleans. I am not without hopes that in Europe where the safe placing of funds, in these times of uncertainty, must be an object with many, that you may be able to effect this on the hypothecation of these lands; which from the moment of their being surveyed become a safe & fixed subject of hypothecation. I spoke with Colo. Monroe on this subject on his return, and lately wrote to him. he answers me in these words: ‘I think I informed you or Mr. Madison, that the Barings had agreed to wait the term mentioned in your letter (10. years) or some such term, for the reimbursement of the money with interest, which they had advanced to Genl. Lafayette, on being secured in it. such was the fact, it having been communicated to me by Alexander Baring for your & mr Madison’s information, just before I left London. it seems therefore most adviseable to proceed on that idea, and to give information of it to La Fayette. I will however be happy to write mr Baring, if you deem it necessary after recieving this information.’   thus you see the practicability of procuring a postponement of this portion of your wants, and I should suppose the genius and knolege of our friend mr Parker would readily find capitalists, & effect negociations for the further sum necessary for you, on the hypothecation of funds so solid as these, and than which I do not think more solid can be found on earth. I am the more encouraged to hope you may avoid a sale by information I have this moment recieved from M. Mon-Tarbé, who is this far on his return from Charleston, and who tells me he is authorised by mr Huger of S. Carolina to inform you that he has secured for you a debt from some General (whose name M. Mon-Tarbé does not recollect, but I presume the late General Greene’s estate) of 20, or 25,000. Dollars, for which you have only to send ‘vos titres’ (this was his expression) and the money would be paid instantly. with this windfall, with mr Baring’s indulgence, and the talents and friendship of mr Parker, or some other of your friends, I cannot help hoping you may postpone the sale of your lands, & avoid the cruel sacrifice that would now occasion. my zeal for your interest has occasioned me perhaps to press this subject on you too much: but you know the sincerity of the motives and will excuse it. a short visit to this place and N. Orleans, if you cannot make a long one, would enable you to judge for yourself better than all your friends can do for you.   I will not write news to you, lest it should endanger the passage of my letter. I will barely mention that mr Madison will most unquestionably be elected my successor, by a majority of three to one, and rather probably by an unanimous vote. the newspapers may decieve abroad, but all this is well understood here. till the last autumn, I have every autumn written to Madame de Tessé and sent her a box of seeds. I saw with infinite mortification that they were either carried into England, or arrived so late as to answer no purpose to her. the state of the ocean last fall was, and continues to be so desperate that it is vain to attempt any thing again till that be changed. by that time I shall be master of my own time, and can never employ it more in gratifying my own feelings than in doing what will be acceptable to her. assure her of my continued friendship, be so good as to add my respects to M. de Tessé and to accept for yourself the assurance of my affectionate attachment & respect.
                  
                     Th: Jefferson 
                     
                  
               